                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


GEORGE BUSTOS,                                   §
                                                 §
                  Plaintiff,                     §                SA-19-CV-00997-FB
                                                 §
vs.                                              §
                                                 §
FLAGSTAR BANK F.S.B., PINGORA                    §
LOAN SERVICING, LLC,                             §
                                                 §
                  Defendants.                    §



                                             ORDER

       Before the Court is the above-styled cause of action, which was referred to the

undersigned for all pretrial proceedings pursuant to Western District of Texas Local Rule CV-72

and Appendix C [#11].          On December 24, 2019, the Court received Plaintiff’s Notice of

Settlement [#24], informing the Court that this case has settled. Accordingly,

       IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss Plaintiff’s First

Amended Complaint under Fed. R. Civ. P. 12(b)(6) is DISMISSED AS MOOT.

       IT IS FURTHER ORDERED that the parties file a stipulation of dismissal on or before

January 27, 2020.

       SIGNED this 27th day of December, 2019.




                                       ELIZABETH S. ("BETSY") CHESTNEY
                                       UNITED STATES MAGISTRATE JUDGE
